 

EET

oc 3890 Filed dca PBS 302)

rey
en

MISTRICT OF DELAWARE

oy Ds

S E00 |
Pen S
bu

    

   

ITED.

 
   
  

 

a ao Usl)ce. 4
C logan Nunber os 5 Sb.

_ BSA Banke
My

  

    
 
 

Moat vs /

 
 

Ja. Tack sh rte Spalled

yj Bean ax an) ee, Jk - |

Y2dyo/2— « expla: ok Sexval. a eA a

posting. ar ay Pe Dan ea Ther
as )

lnusben Kr doa J By _

cre B Bros TO Sox Se tys “oP
Ter eek ony B a. he Sane)
TY | ear .

 

    
   
  

Dinky Than This weedy on Grom
TA Was sy yr ake fey
ears olA45{l BO ae 15- RS:

WES A TUN Gray F Wer SoS Q

vo\\ BV nS az ° Cane Then We
IsOKW Ys Badr, panste 70 peace Santa
fee Kesh Time “nese Vile }oUs an
af yc. acts h | hopogren TO PPRQ Bo aRtun
4 as Ee ever Jo Id ¢ on VON.
Tey Moth. one Py LA ET ibon fhm
prin. Foes obout L2 Geers Qo JB
A ee ee LO GS
Ss R On DUNS lasr h
Becowe 1 Ne ow Tot OD, 2 Dobe
Horr ol Things \nsid2 JI19— S bo NAL

 

 
 

| Case 20-10343-LSS Doc 3890 Filed 05/13/21 Page2of5

* hve *, Lat p, Zn’ ese
Poor ne Cp

Bounce Vrug S ses 7S aS

CN Be 1 HOO Lok Sorr Hawg
Sp alias learned nok a
gy Se Fe pe IY I Boo hen | |

ral) | ad

eae dd
PAR JM ud S Ou
Gest Browa\ay om ie Cad Sees

ty) Cary jr rad CV AYN FAB bap

for FPA Mere nol ¥ ‘ch B® Re,
Tacos 72gnbyl OX

ae eo Edel” ae

all Pe ITA AS) WR OVRIE
te he a ene WO SPREE: at

ee | ie $e TARY 6 Aare Jr IB°2E

ze Bong edly sas et
BR Q. fat He Mies iss es]
) Wy) Jo CES coy $ ae ene

aoe
<Yo have a 170V) Qe NIG —
YAOVIL OA) On LLas on eed

 

      
   

ANS

     

   

 
  

     

WaS Cal!Z@a pe
eon a} a

WALLA AD Sb
ay - “Sid Fe Se ¢ OW'de do as as Test

 

a

  

 
 

Case 20-10343-LSS Doc 3890 Filed 05/13/21 Page3of5

 

 

 

      

\ dD Oo ren

SAY avery day ot

NaS

Over ok Sick Oh) 5 re were
WA 3 Shory ot dro SE
BSH es

aX rts Is That Toe

 
 

Case 20-10343-LS oc 3890 Filed 05/13/21 Pagg.4 of 5 --
(Wa 6 ON ‘dS Sek rink Ban net
ACRES eK rove
Been de ing * ise Rae sr PrroR- “Oye

OY ears, fees 14 ya Ken TO Te Necoprentieny

Oto } tnd Foe Treatae. Son iene, Bo
Throw Houses tr*haee a Je.
Wr Ok

Yrs IW NC? bro
LAGS yA G80 TL

Mites Pp Bey Too)< +92 Cae (robe

ee bh y Beer eR O° on

(00 covkog ise
rod Bion Saher Re (2G d fas
oh Vie iS ie Tae 's LO steal ov!

A Buck mm
ee Ses oy eee
ieee eS mal Me eee s \e a)
the OD] o Het OR ror. ae SO LOC

a

Oo STaun~ \ A§ ehere Cy SOW U1S1.28 Dg
ie Bk kan LN ps oo riDee

    
  
  

    
       
  
  
  
 

LE, peu

     
 

Wid.

  

Scots

 

       
 
 
   
  
  
   
   
 

Le

 

 

 

SA Dy ers
\ ochna|\ ab beat oe 5 aor aye CA
Mor rr>a\ Sa Je aye Lik e_ ieee
os Tinsed ig eH Hig Ne eves CON)
ean S 9 Sed, EAs OS eee ake ‘oe
Com-ste OT oe Por oat

PrYSOM ans Mec,20. 2) 5 201
abevboe jy ese ool Ve hae looser
TB Be =) AY $ \ive-6 NO? | en
a Needs kB (S32 CTs So Sas
Dd ANE OD M LY T0847

of S Sooo ° There hand -r po

oy A a/ [0 yeers plese de a lel Por pone Ont

OS om d AQ: 45
os Hise toc Syese Poe. Dy

eeren Joan 0 te (%
cer) y B Resgecls

 

 
 

ge5

L Ur! Se
Bs) Bankr vptey Case
Z2UY Packed Street 6th Soor

re seghabasheo jagih a ii Rial BO Vii

\ Sz

 

Case 20-10343-LSS Doc 3890 Filed 05/13/21 Pa

 
